COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                   ORDER ON MOTION FOR REHEARING EN BANC




Cause number: 01-18-01049-CV

Style:         Mosaic Baybrook One, L.P., Mosaic Baybrook Two, L.P., and
               Mosaic Residential, Inc. v. Paul Simien

Type of motion:      Motion for rehearing

Party filing motion:       Appellants


         IT IS ORDERED that the motion for rehearing en banc is denied.




Judge’s signature: ____/s/ Gordon Goodman____


En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,
Goodman, Landau, Hightower, Countiss, and Adams.




Date: December 31, 2020